Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1. Applicant's amendment, filed 04/12/22 is acknowledged.


2. Claims 1-23, 25-28, 31-34  are pending. 

Claims  1-23, 25-27 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 28, 31-34 read on a method of culturing cell comprising placing a volume of liquid containing cells in suspension in a vessel having a deformable portion  are under consideration in the instant application.


The following new ground of rejection is necessitated by the amendment filed on 04/12/2022
 

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims  28, 31-34   are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Application 20130059376 or US Patent Application 20160208207 or US Patent Application 20170175103 or US Patent Application 20140113365 in view of newly cited US Patent Application 20180087020, US Patent Application 20130203106 and 20180291328.

Applicant arguments filed on 04/12/22 have been fully considered but have not been found convincing.

Applicant asserts that the amended claims now recited that cell culture vessel also comprises a controller that instructs the actuator to control the number of movement into the forward position, the duration of the deformation in accordance with the program. Not of the prior art references recited said controller.


As has been stated previously, Prior of setting art rejection it  is  noted that during patent examination, the pending claims must be "given the broadest reasonable interpretation  consistent with the specification."  See MPEP  2100.  The instant Specification disclosed that “ in some embodiment, the method includes placing a volume of liquid containing cells to be cultured in a vessel having a deformable portion and deforming the deformable portion to produce a movement of the volume of liquid sufficient to maintain the cell in suspension”.

It is the Examiner’s position that the broadest reasonable interpretation  reads on a cell culture vessel comprising  a plurality of agitatiors to promote suspension of the cells in the medium upon oscillation of the agitators. 

Newly cited US Patent Application ‘020 teaches a cell culture vessel connected to the programmable controller that can communicated with one or more components of the cell culture vessel  for moving one or more items for optimizing cell culturing ( see entire document, paragraphs 0007, 0032, 0091 in particular)

Newly cited US Patent Application ‘106 teaches a cell culture vessel connected to the programmable controller that can communicated with one or more components of the cell culture vessel  for moving one or more items to support cell culturing ( see entire document, paragraphs 0022, 0095,  in particular).


Newly cited US Patent Application ‘328 teaches a cell culture vessel connected to the programmable controller that can communicated with one or more components of the cell culture vessel  for moving one or more items for optimizing cell culturing ( see entire document, paragraphs 0008, 0056, 0072 in particular)


All the claimed elements were known in the prior art and one skill in the art could have combine the elements as claimed by known methods with no change in their respective function and the combination would have yield predictable results to one of ordinary skill in the art at the time of the invention ( see KSR International Co v Teleflex Inc., 550U.S.-, 82 USPQ2d 1385, 2007).


	
Thus it would have  been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller  in the method of culturing cell taught by US Patent Application’376, US Patent Application’207, US Patent Application’103 and  US Patent Application’363  with a reasonable expectation of success because the prior art suggests that a cell culture vessel connected to the programmable controller that communicated with one or more components of the cell culture vessel  for moving one or more items supports and  optimized cell culturing process.

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).



 As has been stated previously, US Patent Application’376 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  a plurality of agitatiors to promote suspension of the cells in the medium upon oscillation of the agitators. ( see entire document, Abstract and paragraphs 0010, 0012, 0086, 0090, 0092).  

US Patent Application’207 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  deformable portion arrange to produce movement of the culture medium to maintain the cells in suspension ( see entire document, Abstract and paragraphs 0006, 0008, 0013 in particular). 

US Patent Application’103 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  deformable portion arrange to produce movement of the culture medium to maintain the cells in suspension ( see entire document, Abstract and paragraphs 0088, 0089, 0092, 0095  in particular). 

US Patent Application’363 teaches a method of culturing cells, comprising placing a volume of liquid containing cell in the a cell culture vessel comprising  deformable portion arrange to produce movement of the culture medium to maintain the cells in suspension ( see entire document, Abstract and paragraphs 0004, 0011 and claims  in particular). 

  
  From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


5. No claim is allowed.

6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609(B)(2)(i).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644